In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 17‐1813

BULTASA BUDDHIST TEMPLE OF
CHICAGO, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


KIRSTJEN M. NIELSEN, Secretary of
Homeland Security, et al.,
                                               Defendants‐Appellees.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
                 No. 15 C 9378 — John Z. Lee, Judge.



  ARGUED OCTOBER 30, 2017 — DECIDED DECEMBER 22, 2017


   Before WOOD,  Chief Judge, and  BAUER and EASTERBROOK,
Circuit Judges.
    BAUER, Circuit Judge. In October 2015, the Bultasa Buddhist
Temple  of  Chicago,  Jung  Eun  Lee,  and  Soung  Youl  Cho
(collectively, “Appellants”) filed this suit against the Secretary
2                                                     No. 17‐1813

of  the  Department  of  Homeland  Security,  the  Attorney
General,  and  the  Director  of  United  States  Citizenship  and
Immigration  Services  (collectively,  “Appellees”),  seeking
review of various actions related to Lee’s and Cho’s immigra‐
tion  status.  The  district  court  granted  Appellees’  motion  to
dismiss the complaint for lack of subject matter jurisdiction.
We affirm.
                      I.  BACKGROUND
    In November 2005, Cho was admitted to the United States
as  a  nonimmigrant  student  on  an  F‐1  visa,  and  Lee  was
admitted  as  his  spouse  on  an  F‐2  visa.  On  March  17,  2006,
Bultasa Buddhist Temple filed an I‐129 petition with USCIS,
seeking to obtain a nonimmigrant religious worker visa (R‐1
visa) for Lee so that she could serve as the Temple’s organist.
That  petition  was  sent  to  USCIS’s  California  Service  Center
(CSC)  and  remained  pending  there  for  almost  four  years,
despite  Appellants’  submission  of  a  premium  processing
request.
    Finally, on October 19, 2009, a CSC representative inquired
whether  the  Temple  was  still  interested  in  pursuing  the
petition. That representative informed the Temple that USCIS
intended to approve the petition and retroactively amend Lee’s
status, such that she would have had lawful status from June 1,
2006, to May 31, 2009. The CSC representative also informed
the Temple it would be allowed to apply for an extension for
the  remaining  period  of  eligibility,  which  would  run  from
June 1, 2009, to May 31, 2011. This arrangement would have
given  Lee  lawful  status  continuously  from  June  1,  2006,  to
May 31, 2011.
No. 17‐1813                                                           3

    The CSC then approved the Temple’s original I‐129 petition
on October 22, 2009. The approval notice, however, stated that
the R‐1  visa was valid  only until May  31, 2009.  The Temple
filed a petition to extend that visa on December 17, 2009, under
the  impression  that  CSC  would  approve  the  extension  and
apply  it  retroactively  to  a  June  1,  2009,  start  date,  per  the
arrangement described above. The CSC approved the exten‐
sion,  but  only  to  start  from  May  11,  2010,  and  run  until
October  22,  2011.  As  a  result,  on  the  face  of  the  visa  and
extension  approvals,  there  was  a  gap  in  Lee’s  lawful  status
from June 1, 2009, to May 10, 2010.
    This proved problematic when the Temple filed an I‐360
petition  on  Lee’s  behalf  seeking  classification  as  a  special
immigrant religious worker in November 2010. The application
stated that Lee had worked for the Temple since October 22,
2009. The CSC denied the application because Lee had worked
for the Temple during a period when she did not have a valid
visa (i.e., from October 22, 2009, to May 10, 2010). The Temple
appealed  the  denial,  but  the  Administrative  Appeals  Office
dismissed the appeal on August 13, 2012.
   Appellants  then  sought  the  assistance  of  United  States
Representative  Michael  Quigley,  and  on  June  12,  2013,  the
Congressional Unit of the CSC agreed to amend Lee’s status to
indicate that her R‐1 visa had been valid from June 1, 2009, to
May 31, 2011, thereby eliminating the gap in her lawful status.
On September 24, 2013, the CSC approved the I‐360 petition.
    On December 9, 2013, Lee filed an I‐485 application with
the  CSC  to  adjust  her  status  to  become  a  lawful  permanent
resident. USCIS transferred the application from the CSC to the
4                                                        No. 17‐1813

Nebraska Service Center (NSC) in an effort to speed up the
processing time. The NSC denied Lee’s application on May 15,
2015,  explaining  that  she  had  a  status  violation  from
October 23, 2011 (the day her R‐1 visa expired), to December 8,
2013 (the day before she filed the I‐485 petition).
     Then, on January 20, 2016, USCIS informed Appellants of
its  intent  to  revoke  the  previous  grant  of  the  I‐360  petition
because Appellants had failed to establish that Lee had worked
continuously in a qualifying religious occupation for a full two
years immediately preceding the filing of the application. In
response, Appellants stated that Lee did not have the requisite
two years of work experience because the CSC had unreason‐
ably delayed processing the initial application for over three
and  a  half  years.  USCIS  considered  that  response  to  be  an
admission that Lee did not have two years of continuous work
experience and, therefore, revoked the prior approval of the
I‐360 application on March 29, 2016.
    Appellants  filed  this  suit,  asserting  claims  under  the
Administrative Procedure Act (APA), 5 U.S.C. §§ 702, 704, and
706. They sought review of the denial of Lee’s I‐485 application
and USCIS’s revocation of its prior approval of the Temple’s
I‐360 application. Appellees moved to dismiss the complaint in
its entirety under Federal Rule of Civil Procedure 12(b)(1), on
the  basis  that  the  court  lacked  subject  matter  jurisdiction  to
review the agency actions at issue. The district court granted
Appellees’  motion,  and  Appellants  timely  appealed  that
decision.
No. 17‐1813                                                       5

                       II.  DISCUSSION
    A motion to dismiss under Rule 12(b)(1) tests the jurisdic‐
tional sufficiency of the complaint, accepting as true all well‐
pleaded factual allegations and drawing reasonable inferences
in favor of the plaintiffs. Ezekiel v. Michel, 66 F.3d 894, 897 (7th
Cir. 1995). We review de novo a court’s dismissal under Rule
12(b)(1). Id.
    We first address Appellants’ claims regarding the denial of
Lee’s I‐485 application for lawful permanent resident status.
Despite Appellants’ arguments to the contrary, we are unable
to review the denial of that application. Adjustment of status
refers to the process, pursuant to 8 U.S.C. § 1255, by which an
alien  who  has  been  admitted  to  the  country  may  become  a
lawful  permanent  resident.  Unfortunately  for  Appellants,
however, the statute strips the courts of jurisdiction to review
a decision made on an application under that section. Section
1252 specifically states that “no court shall have jurisdiction to
review … any judgment regarding the granting of relief under
section … 1255 of this title … .” Id. § 1252(a)(2)(B)(i). Therefore,
the  district  court  was  correct  to  dismiss  Appellants’  claims
pertaining to the denial of Lee’s I‐485 application for want of
jurisdiction.
     Appellants  fare  no  better  with  their  claims  regarding
USCIS’s revocation of its initial approval of Lee’s I‐360 applica‐
tion.  That  application  was  made  pursuant  to  8  U.S.C.
§  1154(a)(1)(G)(i),  and  Lee  was  granted  a  special  immigrant
visa under § 1153(b)(4). USCIS revoked that visa pursuant to
its authority under § 1155, which states that “[t]he Secretary of
Homeland Security may, at any time, for what he deems to be
6                                                        No. 17‐1813

good and sufficient cause, revoke the approval of any petition
approved by him under section 1154 of this title.”
    Once again, the statute bars the courts from reviewing this
type  of  decision.  Specifically,  §  1252(a)(2)(B)(ii)  states,  in
relevant part, that “no court shall have jurisdiction to review
… any other decision or action of the … Secretary of Homeland
Security the authority for which is specified under this sub‐
chapter to be in the discretion of the … Secretary of Homeland
Security … .” In El‐Khader v. Monica, 366 F.3d 562, 568 (7th Cir.
2004), we held that a decision to revoke a previously approved
visa  petition  under  §  1155  is  expressly  discretionary,  and
therefore § 1252(a)(2)(B)(ii) precludes our review. We affirmed
that holding not long after in the case of Holy Virgin Protection
Cathedral  of  the  Russian  Orthodox  Church  Outside  Russia  v.
Chertoff, 499 F.3d 658, 661 (7th Cir. 2007).
    Appellants argue that, pursuant to their claim under § 706
of the APA, we can set aside the agency’s decision because it
was  arbitrary  and  capricious  and  constituted  an  abuse  of
discretion.  See  5  U.S.C.  §  706(2)(A).  However,  Appellants
cannot  avoid  the  jurisdictional  bar  established  by  8  U.S.C.
§ 1252 simply by raising a claim under that section of the APA.
See  El‐Khader,  366  F.3d  at  565  (noting  that  plaintiff  sought
review  under  5  U.S.C.  §  706).  Regardless  of  the  underlying
merits of the decision, we do not have jurisdiction to review a
discretionary  revocation  under  §  1155.  Id.  at  568;  see  also  5
U.S.C. § 701(a)(2) (APA relief not available for actions “com‐
mitted to agency discretion by law”).
   Appellants also argue that § 1155ʹs requirement of “good
and  sufficient  cause”  for  a  revocation  indicates  that  the
No. 17‐1813                                                         7

decision is not purely discretionary. That argument, however,
is  directly  contrary  to  our  holdings  in  El‐Khader  and  Holy
Virgin. We find no reason to depart from those holdings today
and we are not persuaded by Appellants’ attempts to distin‐
guish them. The revocation at issue here is precisely the type
of  discretionary  action  that  §  1252(a)(2)(B)(ii)  bars  from  our
review. Holy Virgin, 499 F.3d at 661; El‐Khader, 366 F.3d at 568.
    Although we lack jurisdiction to review the complaint in
this case, we must confess that whatever group established this
bureaucratic  maze  managed  a  new  record  in  making  life
difficult for those seeking help from the government.
                       III.  CONCLUSION
   For the foregoing reasons, the district court’s order dismiss‐
ing the complaint for lack of jurisdiction is AFFIRMED.